DETAILED ACTION
	This action is responsive to the following communication: the response filed 10/13/2022.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 3, 10, and 17 are cancelled; 1-2, 4-9, 11-16, and 18-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5-9, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0197610).

Regarding claim 1, Lee discloses a semiconductor storage device, comprising:
a memory cell (para 0035) connected to a word line (any of word lines WLs; fig. 1); and
a control circuit (140; fig. 1) configured to execute a write operation (para 0040) that repeats a program loop (fig. 8) including a program operation of applying a program voltage to the word line (program execution; fig. 8) and a verification operation of applying a first verify voltage and then a second verify voltage to the word line after the program operation (program verify; fig. 8), 
wherein the control circuit (140; fig. 1) is configured to, during the write operation (para 0042), 
increase the program voltage (VPGM; fig. 9) by a first amount (ISPP; fig. 9) each time the program loop is repeated (para 0098), 
interrupt the write operation (Enter suspend; fig. 14) and then resume the write operation (Resume; fig. 14), 
determine if the write operation has been interrupted (i.e. if a suspend state is entered the write operation is interrupted; para 0084) during a first period (a first period is considered to be any duration; fig. 14) from an end of a program operation in a program loop to an end of a verification operation in the program loop (i.e. first period from an end of program execution for an N-LOOP to an end of program verify for the N-LOOP; fig. 14), 
if the write operation is determined to have been interrupted during the first period (i.e. when Enter suspend occurs from the end of program execution for the N-LOOP to the end of program verify for N-LOOP, i.e. during the first period; fig. 14), after the write operation is resumed (Resume for N-LOOP; fig. 14), change the increase in the program voltage from the first amount (the program voltage VPGM is increased by the first amount ISPP; fig. 14) to a second amount (V1; fig. 14), the second amount being a positive number and smaller than the first amount (para 0114).
Lee does not expressly disclose if the write operation is determined to have been interrupted other than the first period, after the write operation is resumed, maintain the increase in the program voltage to the first amount.
Lee, in an embodiment, discloses if the write operation is determined to have been interrupted other than the first period (i.e. when Enter suspend occurs after program verify for the N-LOOP, i.e. does not occur during the first period; fig. 12), after the write operation is resumed (Resume for N-LOOP; fig. 12), maintain the increase in the program voltage to the first amount (para 0110).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is modifiable as taught for the purpose of reducing threshold deterioration during data accessing schemes (para 0005); such a conclusion is reasonably expected and it is within knowledge of one of ordinary skill in the art to perform such modifications of increasing the program voltage by different amounts and at different periods to improve the overall performance of the device.

Regarding claim 2, Lee discloses the semiconductor storage device, wherein if the write operation is determined to have been interrupted during the first period, the control circuit, after the write operation is resumed, increases the program voltage by the second amount each time the program loop is repeated in the write operation up to n times (where n is an integer greater than 1) (fig. 14).

Regarding claim 5, Lee discloses the semiconductor storage device, wherein if the write operation is determined to have been interrupted during the first period, the control circuit, after the write operation is resumed, increases the program voltage by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (fig. 14).

Regarding claim 6, Lee discloses a semiconductor storage device, comprising:
a memory cell (para 0035) connected to a word line (any of word lines WLs; fig. 1); and
a control circuit (140; fig. 1) configured to execute a write operation (para 0040) that repeats a program loop (fig. 8) including a program operation of applying a program voltage to the word line (program execution; fig. 8) and a verification operation of applying a first verify voltage and then a second verify voltage to the word line after the program operation (program verify; fig. 8), 
wherein the control circuit (140; fig. 1) is configured to, during the write operation (para 0042), 
increase the program voltage (VPGM; fig. 9) by a first amount (ISPP; fig. 9) for each program loop (para 0098),
interrupt the write operation (Enter suspend; fig. 14) and execute a first operation (perform read; fig. 14) while the write operation is interrupted (i.e. between Enter suspend and Resume; fig. 14),
resume the write operation (Resume; fig. 14), and
determine if the write operation has been interrupted (i.e. if a suspend state is entered the write operation is interrupted; para 0084) during a first period (a first period is considered to be any duration; fig. 14) from an end of a program operation in a program loop to an end of a verification operation in the program loop (i.e. first period from an end of program execution for an N-LOOP to an end of program verify for the N-LOOP; fig. 14),
if the write operation is determined to have been interrupted during the first period (i.e. when Enter suspend occurs from the end of program execution for the N-LOOP to the end of program verify for N-LOOP, i.e. during the first period; fig. 14), after the write operation is resumed (Resume for N-LOOP; fig. 14), change the increase in the program voltage from the first amount (the program voltage VPGM is increased by the first amount ISPP; fig. 14) to a second amount (V1; fig. 14) smaller than the first amount (para 0114), when the first operation satisfies a condition (i.e. when perform read is completed; fig. 14).
Lee does not expressly disclose if the write operation is determined to have been interrupted other than the first period, after the write operation is resumed, maintain the increase in the program voltage to the first amount.
Lee, in an embodiment, discloses if the write operation is determined to have been interrupted other than the first period (i.e. when Enter suspend occurs after program verify for the N-LOOP, i.e. does not occur during the first period; fig. 12), after the write operation is resumed (Resume for N-LOOP; fig. 12), maintain the increase in the program voltage to the first amount (para 0110).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is modifiable as taught for the purpose of reducing threshold deterioration during data accessing schemes (para 0005); such a conclusion is reasonably expected and it is within knowledge of one of ordinary skill in the art to perform such modifications of increasing the program voltage by different amounts and at different periods to improve the overall performance of the device.

Regarding claim 7, Lee does not expressly disclose the semiconductor storage device, wherein the second amount is 0.
Lee, in an embodiment, discloses wherein the second amount is 0 (fig. 19).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is modifiable as taught for the purpose of reducing threshold deterioration during data accessing schemes (para 0005); such a conclusion is reasonably expected and it is within knowledge of one of ordinary skill in the art to perform such modifications of increasing the program voltage by different amounts and at different periods to improve the overall performance of the device.

Regarding claim 8, Lee discloses the semiconductor storage device, wherein the second amount is a positive number (fig. 14).

Regarding claim 9, Lee discloses the semiconductor storage device, wherein if the write operation is determined to have been interrupted during the first period, the control circuit, after the write operation is resumed, increases the program voltage by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (fig. 14).

Regarding claim 13, Lee discloses the semiconductor storage device, wherein the first operation satisfies the condition, when the first operation is associated with a predetermined command from a memory controller (para 0036, 0040).

Regarding claim 15, Lee discloses a method of executing a write operation (para 0040) in a semiconductor storage device including a memory cell (para 0035) connected to a word line (any of word lines WLs; fig. 1), said method comprising:
repeating a program loop (fig. 8) including a program operation during which a program voltage is applied to the word line  (program execution; fig. 8) and a verification operation during which a first verify voltage and then a second verify voltage are applied to the word line after the program operation (program verify; fig. 8), 
the write operation (para 0042) including:
increasing the program voltage (VPGM; fig. 9) by a first amount (ISPP; fig. 9) each time the program loop is repeated (para 0098),
interrupting the write operation (Enter suspend; fig. 14),
resuming the write operation (Resume; fig. 14),
determining if the write operation has been interrupted (i.e. if a suspend state is entered the write operation is interrupted; para 0084) during a first period (a first period is considered to be any duration; fig. 14) from an end of a program operation in a program loop to an end of a verification operation in the program loop (i.e. first period from an end of program execution for an N-LOOP to an end of program verify for the N-LOOP; fig. 14),
if the write operation is determined to have been interrupted during the first period (i.e. when Enter suspend occurs from the end of program execution for the N-LOOP to the end of program verify for N-LOOP, i.e. during the first period; fig. 14), after the write operation is resumed (Resume for N-LOOP; fig. 14), changing the increase in the program voltage from the first amount to a second amount (the program voltage VPGM is increased by the first amount ISPP; fig. 14), the second amount being a positive number (V1; fig. 14) and smaller than the first amount (para 0114); and
Lee does not expressly disclose if the write operation is determined to have been interrupted other than the first period, after the write operation is resumed, maintaining the increase in the program voltage to the first amount.
Lee, in an embodiment, discloses if the write operation is determined to have been interrupted other than the first period (i.e. when Enter suspend occurs after program verify for the N-LOOP, i.e. does not occur during the first period; fig. 12), after the write operation is resumed (Resume for N-LOOP; fig. 12), maintaining the increase in the program voltage to the first amount (para 0110).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is modifiable as taught for the purpose of reducing threshold deterioration during data accessing schemes (para 0005); such a conclusion is reasonably expected and it is within knowledge of one of ordinary skill in the art to perform such modifications of increasing the program voltage by different amounts and at different periods to improve the overall performance of the device.

Regarding claim 16, Lee discloses the method, wherein if the write operation is determined to have been interrupted during the first period, after the write operation is resumed, the program voltage is increased by the second amount each time the program loop is repeated in the write operation up to n times (where n is an integer greater than 1) (fig. 14).

Regarding claim 19, Lee discloses the method, wherein if the write operation is determined to have been interrupted during the first period, after the write operation is resumed, the program voltage is increased by the second amount in all the program operations of the write operation that are carried out after resuming the write operation (fig. 14).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0197610) in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee 1237).

Regarding claim 4, Lee, as modified, does not expressly disclose the semiconductor storage device, wherein the control circuit determines that the first period is longer than a threshold time period.
Lee 1237 discloses a control circuit determines that a first period (tResume; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is further modifiable as taught by Lee 1237 for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee 1237).

Regarding claim 11, Lee, as modified, does not expressly disclose the semiconductor storage device, wherein the control circuit determines that a first period is longer than a threshold time period.
Lee 1237 discloses a control circuit determines that a first period (tResume; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is further modifiable as taught by Lee 1237 for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee 1237).

Regarding claim 18, Lee, as modified, does not expressly disclose the method, further comprising: determining that the first period is longer than a threshold time period.
Lee 1237 discloses a control circuit determines that a first period (tResume; fig. 9) is longer (Yes S940; fig. 9) than a threshold time period (tR1; fig. 9).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is further modifiable as taught by Lee 1237 for the purpose of improving the overall reliability of the device by controlling a resume operation when programming is interrupted, which may disturb a program threshold voltage distribution (para 0005, 0071 of Lee 1237).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee (US 2018/0197610) in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee 1237), and further in view of Zang et al. (US 2016/0313946 ‒hereinafter Zang)

Regarding claim 12, Lee discloses the semiconductor storage device, wherein the first operation satisfies the condition (fig. 14).
Lee, as modified, does not expressly disclose when a number of times of the first operation executed during the first period exceeds a threshold number.
Zang discloses the number of times of the first operation executed during the first period exceeds a threshold number (i.e. a maximum number of reads; para 0057).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is further modifiable as taught by Zang for the purpose of facilitating data accessing schemes by reducing read latency which may degrade the overall system performance (para 0052-0053 of Zang).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0197610) in view of Lee et al. (US 2018/0151237 ‒hereinafter Lee 1237), and further in view of Lee et al. (US 2019/0171360 ‒hereinafter Lee 1360).

Regarding claim 14, Lee discloses the semiconductor storage device, wherein the first operation satisfies the condition (fig. 14).
Lee, as modified, does not expressly disclose when a temperature of the semiconductor storage device during execution of the first operation exceeds a threshold temperature.
Lee 1360 discloses when a temperature (TEMPERATURE; fig. 15A) of the semiconductor storage device during execution of the first operation exceeds a threshold temperature (exceeds a reference temperature; fig. 15A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is further modifiable as taught by Lee 1360 for the purpose of improving the reliability of data accessing schemes when programming operations are interrupted (para 0063 of Lee 1360).

Regarding claim 20, Lee, as modified, does not expressly disclose the method, further comprising:
determining that a temperature of the semiconductor storage device while the write operation is interrupted exceeds a threshold temperature.
Lee 1360 discloses determining that a temperature (TEMPERATURE; fig. 15A) of the semiconductor storage device while the write operation is interrupted exceeds a threshold temperature (exceeds a reference temperature; fig. 15A).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Lee is further modifiable as taught by Lee 1360 for the purpose of improving the reliability of data accessing schemes when programming operations are interrupted (para 0063 of Lee 1360).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is (571) 272-2267. The examiner can normally be reached M-F, 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: arrow]                                                                                 Primary Examiner, Art Unit 2824